DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seaton et al. (US 2016/0304106 A1) in view of O’Brien et al. (US 2018/0294956 A1).
As to claims 1, 11 and 15, Seaton discloses a train control system/method, comprising: a first consist of locomotives (Fig. 1, 108), the first consist comprising a first locomotive and one or more first trailing locomotives; a first communication unit (Fig. 1, 122) located on-board the first locomotive of the first consist; and an off-board remote controller interface (Fig. 1, 104) located remotely from the train and being configured to: receive or generate a locomotive control command (para. 0022, 0032) among a plurality of locomotive control commands; and relay the locomotive control command to the first locomotive of the first consist by transmitting a signal corresponding to the locomotive control command from the off-board remote controller interface to the first lead communication unit (para. 0022 and 0032-0033). Seaton does not explicitly disclose store the received or generated locomotive control command in a log file or an event recorder; store the cryptocurrency in a shared ledger; generate a cryptocurrency associated with the stored locomotive control command; store the cryptocurrency in a shared ledger; after relaying all locomotive control commands among the plurality of locomotive control commands to the first communication unit, assembling the locomotive control commands associated with the cryptocurrency stored in the shared ledger as a record of past commands and events. However, O’Brien teaches store the received or generated locomotive control command in a log file or an event recorder (para. 0015, 0017-0018); store the cryptocurrency in a shared ledger (para. 0027, 0035, 0042, cryptographic currency); generate a cryptocurrency associated with the stored locomotive control command (para. 0027, 0035, 0042, cryptographic currency); store the cryptocurrency in a shared ledger (para. 0015, 0017-0018, 0026 and 0028); after relaying all locomotive control commands among the plurality of locomotive control commands to the first communication unit, assembling the locomotive control commands associated with the cryptocurrency stored in the shared ledger as a record of past commands and events (para. 0017-0022, backup record blockchain, 0027, 0042, chronological order of transactions). Therefore, given the teaching of O’Brien, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the method/system of Seaton, by employing the well-known or conventional features of storing the received or generated locomotive control command  as cryptocurrency in a shared ledger, to ensure data integrity.
As to claims 2, 12 and 12, Seaton further teaches a second consist of locomotives (Fig. 1, 140), the second consist comprising a second locomotive and one or more second trailing locomotives; and a second communication unit (Fig. 1, 122) located on-board the second locomotive of the second consist, wherein the second communication unit is configured to transmit the locomotive control command to the off-board remote controller interface.
As to claims 3, 13 and 19, O’Brien further teaches the shared ledger is a blockchain (para. 0013, 0015-0018).
As to claims 4 and 20, Seaton further teaches the off-board remote controller interface further being configured to: receive or generate a control command for a switch located within a railroad track (para. 0043); receive sensor data (para. 0035, 0047)originating from a sensor located within the train, the railroad track, or associated components; and store the received sensor data in the shared ledger and O’Brien teaches store the received or generated control command for the switch in the shared ledger (para. 0013, 0015-0018).
As to claims 5 and 17, Seaton further teaches an on-board controller (Fig. 2located on-board the first locomotive of the first consist of the train and communicatively coupled with the first communication unit (Fig. 2, 250); and the on-board controller comprising a cab electronics system (Fig 2, 238), and a locomotive control system (Fig. 2, 237), the cab electronics system comprising at least one integrated display computer being configured to: receive and display data from outputs of one or more of machine gauges, indicators, sensors, and controls (para. 0031); process and integrate the received data (para. 0031); receive one or more control command signals from the off-board remote controller interface (para. 0031); and communicate commands based on the data and the received one or more control command signals, the locomotive control system being configured to receive commands communicated from the cab electronics system, the on-board controller being in wireless communication with the off-board remote controller interface (para. 0031-0033).
As to claims 6, 14 and 18, Seaton further teaches wherein the second lead communication unit comprises a wireless modem configured to communicate data messages in the form of packetized data with the off-board remote controller interface (para. 0013).
As to claim 7, Seaton further teaches wherein the locomotive control command comprises at least one of a throttle command, a dynamic braking readiness command, and a brake command (para. 0032).
As to claim 8, Seaton further teaches wherein a signal corresponding to the locomotive control command from the off-board remote controller interface is configured to at least one of: change a throttle position, activate or deactivate dynamic braking, and apply or release a brake (para. 0032).
As to claim 9, Seaton further teaches comprising a locomotive interface gateway located on the first locomotive of the first consist, the locomotive interface gateway being configured to receive and modulate commands from the cab electronics system of the first locomotive of the first consist and communicate the modulated commands to the off-board remote controller interface (para. 0041-0042).
As to claim 10, Seaton further teaches wherein the locomotive control system is configured to control one or more of circuit breakers, throttle settings, dynamic braking, and pneumatic braking on an associated lead locomotive in accordance with the commands received from the cab electronics system (para. 0047).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661